Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Nov. 5, 2020 has been entered. Claims 1-21 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al (US 10,286,591).
Regarding claims 1-3, Tabata discloses that, as illustrated in Figs. 8-9, a method of forming a container from a plastic preform while using a liquid as a blow medium (i.e. The blow molding device has a pressurized liquid supply function of supplying a pressurized liquid to stretch the preform toward the cavity surface (of the mold) and also has a head space defining function of defining head space in the container (see in ABSTRACT)). Tabata discloses that, as illustrated in Figs. 1 and 6-9, the method includes the steps of: lowering a forming head (i.e. the blow molding device 10 in the present embodiment includes a partition member 11, a blow nozzle 12, a seal body 13, and a stretching rod 14, (col.4, line 67 and col. 5, lines 1-2)) to form a 2 and 3 as well) to allow the container 3 to undergo volume reduction and deformation (col. 6, lines 26-32);  Subsequently, as illustrated in Fig. 9, the valve V3 is brought to the opened state to be exposed to the atmosphere, and thus, the container 3 is restored. Additionally, the container 3 may also be restored by introducing pressurized gas through the vent hole 16c. As a result, head space Hs is defined in the container 3 (col. 6, lines 46-51); Subsequently, although not illustrated, the blow nozzle 12 is displaced upward to disconnect the blow nozzle 12 from the container 3 (col. 6, lines 58-60); For one of ordinary skilled in the art, it is obvious that after V3 is opened to build a head space in the container 3 the extra liquid is removed or withdrawn through the opening of V4 valve).  
Regarding claim 4, Tabata discloses that, the liquid regulator 22 has functions of inducting the liquid L in the in-nozzle supply path Fs through a pipe R3 communicating with the flow path 16d, replenishing additional liquid L through the pipe R1 as needed, and heating the liquid L to a desired temperature and subsequently supplying the liquid L to the pressurized liquid supply unit 20 through a pipe R2. This allows the liquid L in the in-nozzle supply path Fs to be circulated while being maintained at a constant temperature. In the pipes R2 and R3, valves V1 and V4 (e.g. the recirculation valve), used for opening and closing the flow channel, are disposed (col. 5, lines 62-67 and col. 6, lines 1-5). After the container 3 is molded as described above, the plunger 21a is displaced upward as illustrated in Fig. 8 (note that in this state the seal body 13 is displaced upward, and the in-nozzle supply path Fs is in the opened state as 
Regarding claims 5-6, Tabata discloses that, as illustrated in Fig. 9, the liquid is withdrawn by opening a recirculation valve in communication with the forming head and communicating the liquid within the forming head and the container with a recirculation circuit (i.e. After the container 3 is molded as described above, the plunger 21a is displaced upward as illustrated in Fig. 8 (note that in this state the seal body 13 is displaced upward, and the in-nozzle supply path Fs is in the opened state as illustrated in Fig. 7), a part of the liquid filled in the container 3 is drawn back into the plunger pump through the blow nozzle 12 (i.e. a portion of the liquid withdrawn from the container and the forming head) to allow the container 3 to undergo volume reduction and deformation (col. 6, lines 26-32)) that relieves pressure within the container to about ambient (e.g. Subsequently, as illustrated in Fig. 9, the valve V3 is brought to the opened state to be exposed to the atmosphere, and thus, the container 3 is restored (col. 6, lines 46-51)) prior to disengaging of the forming head from the neck of the container, and subsequently closing the recirculation valve, whereby splashing and spillage of liquid from the neck of the container is eliminated when the forming head is disengaged from the neck of the container (Subsequently, although not illustrated, the blow nozzle 12 is 6).  
	Regarding claim 7, Tabata discloses that, the liquid regulator 22 has functions of inducting the liquid L in the in-nozzle supply path Fs through a pipe R3 communicating with the flow path 16d, replenishing additional liquid L through the pipe R1 as needed, and heating the liquid L to a desired temperature and subsequently supplying the liquid L to the pressurized liquid supply unit 20 through a pipe R2. This allows the liquid L in the in-nozzle supply path Fs to be circulated while being maintained at a constant temperature. In the pipes R2 and R3, valves V1 and V4 (e.g. the recirculation valve), used for opening and closing the flow channel, are disposed (col. 5, lines 62-67 and col. 6, lines 1-5). Thus, Tabata discloses that, the recirculation valve is closed before the stopping of the injecting of liquid.
	Regarding claim 8, Tabata discloses that, the liquid regulator 22 has functions of inducting the liquid L in the in-nozzle supply path Fs through a pipe R3 communicating with the flow path 16d, replenishing additional liquid L through the pipe R1 as needed, and heating the liquid L to a desired temperature and subsequently supplying the liquid L to the pressurized liquid supply unit 20 through a pipe R2. This allows the liquid L in the in-nozzle supply path Fs to be circulated while being maintained at a constant temperature. In the pipes R2 and R3, valves V1 and V4 (e.g. the recirculation valve), used for opening and closing the flow channel, are disposed (col. 5, lines 62-67 and col. 6, lines 1-5). Thus, Tabata discloses that, the recirculation valve is closed after the stopping of the injecting of liquid.
9, Tabata discloses that, as illustrated in Fig. 7, in the method the injecting of liquid is achieved by opening a seal pin (i.e. a seal body 13, (col.5, line 2)) within the forming head. Tabata discloses that, as illustrated in Figs. 8-9, in the method the stopping of liquid is achieved by closing the seal pin (i.e. a seal body 13, (col.5, line 2)) within the forming head.
	 Regarding claim 10, Tabata discloses that, as illustrated in Figs. 7-9, in the method, as a result, head space Hs is defined in the container (head space defining function) (col. 6, lines 50-51). Accordingly, the head space Hs at this stage is adjusted to the volume that anticipates the final shape (col. 6, lines 55-57). For one of ordinary skilled in the art, the head space Hs is determined by how long time taken by the recirculation valve from the opening to the closing when the plunger 21 is displaced upward. 
   Tabata discloses the effect of the head space Hs to the final shape of the container. Apparently, this head space Hs is determined by how much liquid removed or withdrawn from the container after the recirculation valve is opened. Majorly based on how long time of the opening of the recirculation valve extending, the opening time of the recirculation valve should be in a certain range before the closing of the recirculation valve. Tabata realizes that the opening time of the recirculation valve is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the opening time of the recirculation valve should be at least 100 ms before the closing of the recirculation valve) as a result of routine optimization of the result effective variable for the liquid withdrawn from the container in an effort to provide a suitable head space in the container.
11, Tabata discloses that, in the method, subsequently, although not illustrated, the blow nozzle 12 is displaced upward to disconnect the blow nozzle 12 from the container 3 (col. 6, lines 58-60).  
Tabata discloses the disconnection of the blow nozzle from the neck of the container. Apparently, this disengagement is occurred after closing of the recirculation valve. Majorly based on how well the head space formed in the container, the time of the disconnection of the blow nozzle from the container should be in a certain range after the closing of the recirculation valve. Tabata realizes the time of the disconnection of the blow nozzle from the container after the closing the recirculation valve is a result effective variable.  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the time of the disconnection of the blow nozzle from the container should be at least 50 ms after the closing of the recirculation valve) as a result of routine optimization of the result effective variable for the liquid withdrawn from the container in an effort to provide a suitable head space in the container.
Regarding claim 12, Tabata discloses that, furthermore, by displacing the seal body 13 downward to bring the in-nozzle supply path to the closed state and by displacing the stretching rod 14 upward, the container 3 undergoes further volume reduction and deformation (col. 6, lines 32-36). Consequently, in the flattened portion 3b5, the trunk walls 3b1 and 3b3, which are located closer to the center axis m of the container 3, are preferentially deformed toward each other, and volume reduction and deformation in an unintended portion are prevented (col. 6, lines 41-45). Subsequently, as illustrated in Fig. 9, the valve V3 is brought to the opened state to be exposed to the atmosphere, and thus, the container 3 is restored 
Regarding claim 13, Tabata discloses that, as illustrated in Fig. 6, in the method a stretch rod (i.e. a stretching rod 14, (col. 5, line 2)) of the forming head being extended to elongate the preform before injecting of the liquid (i.e. as illustrated in Fig. 6, by displacing the seal body 13 downward to abut the tapered edge portion 18a of the seal tubular piece 18 against the seal stepped portion 16b of the supply tubular portion 16, the communication of the in-nozzle supply path Fs with the inside of the preform is brought to a closed state (col. 5, lines 42-47)), and the method is further characterized by the stretch rod being at least partially retracted after closing the recirculation valve (i.e. as illustrated in Fig. 8, by displacing the stretching rod 14 upward, the container 3 undergoes further volume reduction and deformation (col. 6, lines 34-36); It is understandable that at this moment the recirculation valve is closed). 
Regarding claim 14, Tabata discloses that, as illustrated in Fig. 6, in the method a stretch rod (i.e. a stretching rod 14, (col. 5, line 2)) of the forming head being extended to elongate the preform before injecting of the liquid (i.e. as illustrated in Fig. 6, by displacing the seal body 13 downward to abut the tapered edge portion 18a of the seal tubular piece 18 against the seal stepped portion 16b of the supply tubular portion 16, the communication of the in-nozzle supply path Fs with the inside of the preform is brought to a closed state (col. 5, lines 42-47)), and the method is further characterized by the stretch rod being at least partially retracted after stopping the injecting of liquid and before raising of the forming head (i.e. as illustrated in Fig. 8, by displacing the stretching rod 14 upward, the container 3 undergoes further volume 
Regarding claims 15 and 17, Tabata discloses that, as illustrated in Fig. 8, after the container 3 is molded as described above, the plunger 21a is displaced upward as illustrated in Fig. 8 (note that in this state the seal body 13 is displaced upward, and the in-nozzle supply path Fs is in the opened state as illustrated in Fig. 7), a part of the liquid filled in the container 3 is drawn back into the plunger pump through the blow nozzle 12 (i.e. a portion of the liquid withdrawn from the container and the forming head) to allow the container 3 to undergo volume reduction and deformation (col. 6, lines 26-32).
Tabata discloses the removing of the liquid from the container to form the head space Hs to the final shape of the container. Apparently, this head space Hs is determined by how much liquid removed or withdrawn from the container after the recirculation valve is opened. Majorly based on how long time of the opening of the recirculation valve extending (i.e. the time needed for the recirculation circuit being in communication with the container for removing the extra liquid to create a head space in the container), the opening time of the recirculation valve should be in a certain range. Tabata realizes the opening time of the recirculation valve is a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the opening time of the recirculation valve is in a range of 40 ms to 130 ms) as a result of routine optimization of the result effective variable for the liquid withdrawn from the container in an effort to provide a suitable head space in the container.
19, Tabata discloses that, the liquid regulator 22 has functions of inducting the liquid L in the in-nozzle supply path Fs through a pipe R3 communicating with the flow path 16d, replenishing additional liquid L through the pipe R1 as needed, and heating the liquid L to a desired temperature and subsequently supplying the liquid L to the pressurized liquid supply unit 20 through a pipe R2. This allows the liquid L in the in-nozzle supply path Fs to be circulated while being maintained at a constant temperature. In the pipes R2 and R3, valves V1 and V4 (e.g. the recirculation valve), used for opening and closing the flow channel, are disposed (col. 5, lines 62-67 and col. 6, lines 1-5). Subsequently, as illustrated in Fig. 7, the seal body 13 is displaced upward to bring the in-nozzle supply path Fs to the opened state, and the valve V2 is brought to the opened state (V4 and V1 valves are opened also to maintain a constant temperature) Then, the plunger 21a of the plunger pump 21 is displaced downward. By doing so, the pressurized liquid L is supplied into the preform 4, thereby stretching the longitudinally stretched preform 4 toward the cavity surface 2 of the mold 1 to mold the container 3 (pressurized liquid supply function) (col. 6, lines 17-25). Thus, Tabata discloses that, in the method the recirculation valve (e.g. V4 valve) is opened when pressure within the system or the container has been reduced from a peak pressure to a residual pressure (due to the laterally stretching of the longitudinally stretched preform). 
	Regarding claims 20-21, Tabata discloses that, subsequently, as illustrated in Fig. 9, the valve V3 is brought to the opened state to be exposed to the atmosphere, and thus, the container 3 is restored (col. 6, lines 46-51). For one of ordinary skilled in the art, it is obvious that the stopping of the injecting of the liquid occurs when the container 3 is at the stage of restoration. As shown in Fig. 9, both the seal body 13 and V4 valve are closed. Thus, Tabata . 
Claims 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al (US 10,286,591) in view of Andison et al. (U.S Patent No. 7,914,726).
Regarding claims 16 and 18, Tabata discloses that the method of forming the container from a plastic preform while using a liquid as a blow medium. However, Tabata does not specifically disclose that the container is formed by a way of a hot fill production cycle and a non-hot fill production cycle. In the same field of endeavor, liquid blow molding, Ansison discloses that, as illustrated in Figs. 5-6, for hot-fill bottling applications, bottlers generally fill the plastic container C with a liquid or product at an elevated temperature between approximately 185˚ F to 205˚ F (approximately 85˚ C to 96˚ C) and seal the plastic container C with a closure before cooling (col. 3, lines 57-61). In another example, the liquid commodity L may be introduced into the plastic container C under ambient or cold temperatures. Accordingly, by way of example, the plastic container C may be filled at ambient or cold temperatures such as between approximately 32˚ F to 90˚ F (approximately 0˚ C to 32˚ C), and more preferably at approximately 40˚ F (approximately 4.4˚ C).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tabata to incorporate the teachings of Andison to provide that the container is formed by a way of a hot fill production cycle and a non-hot fill production cycle. .
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments for claim 1 that Tabata does not disclose that the step of “withdrawing a portion of the liquid to relieve pressure within the container to about ambient prior to disengaging of the forming head from the neck of the container”, it is not persuasive. Tabata discloses that, after the container 3 is molded as described above, the plunger 21a is displaced upward as illustrated in Fig. 8 (note that in this state the seal body 13 is displaced upward, and the in-nozzle supply path Fs is in the opened state as illustrated in Fig. 7), a part of the liquid filled in the container 3 is drawn back (or withdrawn or removed) into the plunger pump 21 through the blow nozzle 12 to allow the container 3 to undergo volume reduction and deformation (col. 6, lines 26-33).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742